USCA4 Appeal: 21-2423       Doc: 18        Filed: 09/12/2022      Pg: 1 of 3




                                             UNPUBLISHED

                                UNITED STATES COURT OF APPEALS
                                    FOR THE FOURTH CIRCUIT


                                               No. 21-2423


        UNIVERSAL NORTH AMERICA INSURANCE COMPANY,

                             Plaintiff - Appellee,

                      v.

        TRACY CANTY,

                             Defendant - Appellant,

                      and

        KEVIN CANTY; UNITED STATES DEPARTMENT OF AGRICULTURE,
        RURAL HOUSING SERVICE,

                             Defendants.



        Appeal from the United States District Court for the District of South Carolina, at Florence.
        Donald C. Coggins, Jr., District Judge. (4:19-cv-01285-DCC)


        Submitted: September 8, 2022                                 Decided: September 12, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.
USCA4 Appeal: 21-2423      Doc: 18         Filed: 09/12/2022    Pg: 2 of 3




        ON BRIEF: Louis D. Nettles, NETTLES LAW FIRM, Florence, South Carolina, for
        Appellant. Mark V. Gende, Brandon R. Gottschall, SWEENY, WINGATE & BARROW,
        PA, Columbia, South Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 21-2423      Doc: 18         Filed: 09/12/2022      Pg: 3 of 3




        PER CURIAM:

               Tracy Canty appeals the district court’s orders granting Universal North America

        Insurance Company’s motion for judgment on the pleadings and denying Canty’s motion

        to amend. We have reviewed the record and find no reversible error. Accordingly, we

        affirm the district court’s orders. See Universal N. Am. Ins. Co. v. Canty, No. 4:19-cv-

        01285-DCC (D.S.C. Aug. 3, 2020; April 5, 2021). We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     3